Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000236
                                                         06-MAY-2015
                                                         10:43 AM
                          SCPW-15-0000236

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  KAIULA KALAWE ENGLISH and ROBIN WAINUHEA DUDOIT, Petitioners,

                                 vs.

     THE HONORABLE JOSEPH E. CARDOZA, JUDGE OF THE CIRCUIT
COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
           (CR. NO. 14-1-0819(3); CR. NO. 14-1-0820(3))

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners Kaiula Kalawe English
and Robin Wainuhea Dudoit’s motion for reconsideration, filed on
April 29, 2015, the documents attached thereto and submitted in
support thereof, and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, May 6, 2015.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson